Opinion issued April 8, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00051-CR
———————————
KAREN
ALYSE WINGATE, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 174th District Court  
 Harris County, Texas

Trial Court Case No. 1002272
 

 
MEMORANDUM OPINION
          We lack
jurisdiction to hear this appeal.  The
trial court sentenced appellant, Karen Alyse Wingate, and signed a final
judgment in this case on September 13, 2007. 
Appellant did not file a motion for new trial, and therefore the
deadline for filing notice of appeal was
Monday, October 15, 2007, because the thirtieth day after sentencing fell on a
weekend. Tex. R. App. P. 4.1(a)(1). 
          Appellant filed a notice of appeal on January
7, 2010, 815 days after the deadline.  An
untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996); Douglas v. State,
987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
          We therefore dismiss the appeal for
lack of jurisdiction.
          Any pending motions are denied as
moot.
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).